t c memo united_states tax_court eric jennings petitioner v commissioner of internal revenue respondent docket no filed date eric jennings pro_se guy a bracuti and w mark scott for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below this case is before the court on petitioner's motion for leave to file amended pleading filed pursuant to rule petitioner contends that justice requires that he be permitted to file an amended petition in order to place in issue an additional taxable_year respondent contends that petitioner's motion seeks to confer jurisdiction over a taxable_year which otherwise would not come within the court's jurisdiction under the petition as on file and in respect of which the 90-day period for petitioning the court expired before the motion was filed background at the time the petition was filed with the court petitioner resided in arlington texas on or about date respondent sent notices of deficiency to petitioner the first notice which was dated date determined a deficiency in income_tax together with an addition_to_tax and an accuracy-related_penalty for the taxable_year the second notice which was also dated date determined deficiencies in income taxes together with an addition_to_tax and accuracy-related_penalties for the taxable years and unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the amounts of the deficiencies additions to tax and accuracy-related_penalties that were determined by respondent in the two notices of deficiency are as follows taxable_year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure dollar_figure dollar_figure big_number big_number big_number --- big_number big_number the adjustments to income that gave rise to the deficiencies that were determined by respondent in the two notices of deficiency were as follows adjustments const dividends dollar_figure rental income big_number itemized deducts big_number exemptions big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number respondent issued two notices of deficiency because the notice for the taxable_year was based on a different filing_status than was the notice for the taxable years and thus for the taxable_year respondent determined that petitioner's filing_status was married_filing_separately whereas for the taxable years and respondent determined that petitioner's filing_status was single see sec_1 and d petitioner received both notices of deficiency on or about date on date petitioner filed a petition the petition with the court paragraph of the petition states that petitioner disagrees with the deficiencies for the taxable years and paragraph of the petition states that petitioner disputes the following taxable_year disputed deficiency disputed addition penalty disputed dollar_figure big_number dollar_figure big_number this figure represents the sum of dollar_figure the addition_to_tax under sec_6651 and dollar_figure the accuracy-related_penalty under sec_6662 petitioner attached to the petition a complete copy of the notice_of_deficiency for the taxable years and petitioner did not attach to the petition a copy of the notice_of_deficiency for the taxable_year nor did petitioner place in dispute such taxable_year in the petition in fact neither the taxable_year nor the deficiency addition_to_tax or accuracy- related penalty determined by respondent for that year is discussed or even mentioned in the petition on date petitioner filed his motion for leave to file amended pleading and lodged an amended petition the amended petition although no notice_of_deficiency is attached to the amended petition as an exhibit the amended petition seeks to place in dispute the taxable_year in this regard the amended petition expressly mentions the taxable_year and expressly disputes the deficiency addition_to_tax and accuracy- related penalty determined by respondent for that year respondent objects to the granting of petitioner's motion for leave because in respondent's view to do so would confer jurisdiction over a taxable_year that otherwise would not come within the court's jurisdiction under the petition as on file and in respect of which the statutory period for petitioning the court expired before the motion was filed discussion we begin our analysis with rule a which governs amendments to pleadings as relevant herein rule a provides as follows a party may amend a pleading only by leave of court and leave shall be given freely when justice so requires no amendment shall be allowed after expiration of the time for filing the petition however which would involve conferring jurisdiction on the court over a matter which otherwise would not come within its jurisdiction under the petition as then on file this court has been liberal in granting taxpayers leave to amend in order to correct technical defects related to the requirements prescribed by our rules governing the form and content of petitions o'neil v commissi66_tc_105 however we may not permit a petition to be amended if the amendment seeks to place in dispute an additional taxable_year in respect of which the statutory period for filing a petition has expired 98_tc_70 affd 979_f2d_868 d c cir 90_tc_142 o'neil v commissioner supra we apply an objective test in order to distinguish between an amendment seeking to correct a technical defect and an amendment seeking to place an additional taxable_year in dispute thus a petition must contain objective facts indicating that a deficiency for a particular taxable_year is being contested before such petition will be treated as a petition for that particular taxable_year inverworld ltd v commissioner supra pincite normac inc v commissioner supra pincite o'neil v commissioner supra pincite see hill v commissioner tcmemo_1988_198 franks v commissioner tcmemo_1986_470 affd without published opinion 828_f2d_23 9th cir in the present case there are no objective facts appearing in the petition to even suggest that the taxable_year is being contested rather the objective facts appearing in the petition demonstrate that only the taxable years and are being contested thus the petition refers to and as the only taxable years in dispute moreover only the notice_of_deficiency for and is attached to the petition as an exhibit finally only the amounts of the deficiencies addition_to_tax and penalties for and are identified in the petition as in dispute indeed there is nothing within the four corners of the petition to indicate that respondent even determined a deficiency for in view of the foregoing we hold that the petition was filed only in respect of the taxable years and accordingly we analyze petitioner's motion for leave as one seeking to amend the petition to place an additional taxable_year in issue we therefore turn to the scope of this court's jurisdiction the tax_court is a court of limited jurisdiction and we have only such jurisdiction as the congress has chosen to confer upon us by statute sec_7442 320_us_418 77_tc_1255 in a deficiency action our jurisdiction depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 normac inc v commissioner supra pincite petitioner argues that respondent should have issued a single notice for and however petitioner cites no rule_of law and we know of none requiring respondent to issue a single notice when determining deficiencies for more than one taxable_year see sec_6212 see also franks v commissioner supra involving essentially similar notices for two different taxable years affd without published opinion 828_f2d_23 9th cir further respondent issued one notice for and a second notice for and because the deficiency for was determined by reference to a different filing_status than were the deficiencies for the taxable years and in short we are satisfied that both the notice_of_deficiency for and the notice_of_deficiency for and were valid further we are satisfied that the notice_of_deficiency for the taxable_year was sent on or about date accordingly a petition contesting that year was required to be filed within days thereafter sec_6213 sec_7502 however petitioner did not file his motion for leave until date a date well after the expiration of the critical 90-day period accordingly we lack jurisdiction over the taxable_year in view of the foregoing we will not grant petitioner's motion for leave because such action would involve conferring respondent did not introduce postal service form_3877 or the equivalent in order to prove the date of mailing of either notice_of_deficiency however in view of petitioner's admission concerning the receipt of the notices of deficiency on or about date we are satisfied that both notices were in fact mailed on or about date cf 89_tc_321 jurisdiction on the court over a matter which otherwise would not come within its jurisdiction under the petition as then on file rule a petitioner seeks to overcome the foregoing analysis by arguing that for purposes of rule a the matter before the court is the matter of 'eric jennings v commissioner of internal revenue' we disagree insofar as this case is concerned the matter clearly contemplated by rule a is respondent's deficiency determination for the taxable_year in this regard the supreme court has held that each year is the origin of a new liability and of a separate cause of action 333_us_591 stated otherwise our jurisdiction is year specific petitioner also seeks to overcome the foregoing analysis by arguing that the adjustments giving rise to the deficiency for fall in the same categories as those giving rise to the deficiencies for and essentially the same argument was addressed and rejected in franks v commissioner supra in franks v commissioner supra the commissioner issued two notices of deficiency one for the taxable_year and the other for the taxable_year both notices made adjustments primarily related to the same investments of the taxpayer thereafter the taxpayer filed a petition that referenced only the taxable_year further the taxpayer only attached as an exhibit to his petition a copy of the notice for in contrast the taxpayer did not mention the taxable_year in his petition nor did the taxpayer attach a copy of the notice for subsequently the taxpayer moved to amend his petition to include the taxable_year the court ultimately concluded that jurisdiction was lacking as to the taxable_year and dismissed the case as to that year because the petition failed to put that year into issue and the taxpayer's motion for leave to amend the petition was filed more than days after the notice_of_deficiency for was issued although petitioner admits that he inadvertently failed to include the taxable_year in the petition petitioner argues that such failure is principally attributable to confusion created by the issuance of two notices of deficiency and by respondent's allegedly stapling the two notices together however we need not assign or apportion any fault related to petitioner's failure to include the taxable_year in the petition because neither estoppel nor other equitable considerations afford any basis for us to assume jurisdiction as to a taxable_year in the absence of a timely filed petition as to as previously stated a complete copy of the notice of deficiency for and was attached as an exhibit to the petition if the notice for was stapled to the notice for and we fail to understand how petitioner could have attached the latter but not the former as an exhibit to the petition that year sec_7442 hesse v commissioner tcmemo_1997_ and cases cited therein at note we have considered petitioner's remaining arguments and find them without merit conclusion we lack jurisdiction over the taxable_year accordingly petitioner's motion for leave to file amended pleading will be denied to give effect to the foregoing an order denying petitioner's motion will be issued we note that although petitioner cannot pursue a case in this court as to the taxable_year petitioner is not without a judicial remedy thus petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the appropriate federal district_court or the united_states court of federal claims 55_tc_138
